Exhibit 16.1 November 22, 2010 Securities and Exchange Commission treet Washington, DC 20549 Re:Generation Zero Group, Inc. File No. 333-146405 Dear Sir or Madam: We have read Item 4.01 of the Form 8-K dated November 22, 2010, of Generation Zero Group, Inc. (the “Company”) and are in agreement with the statements relating only to MaloneBailey, LLP contained therein. We have no basis to agree or disagree with other statements of the Company contained therein. /s/ MaloneBailey, LLP MaloneBailey, LLP Houston, Texas
